Name: Commission Implementing Regulation (EU) NoÃ 277/2014 of 19Ã March 2014 derogating from Council Regulation (EC) NoÃ 1967/2006 as regards the minimum distance from coast and the minimum sea depth for the Ã¢ volantinaÃ¢ trawlers fishing in the territorial waters of Slovenia
 Type: Implementing Regulation
 Subject Matter: international law;  European Union law;  fisheries;  Europe;  natural environment
 Date Published: nan

 20.3.2014 EN Official Journal of the European Union L 82/1 COMMISSION IMPLEMENTING REGULATION (EU) No 277/2014 of 19 March 2014 derogating from Council Regulation (EC) No 1967/2006 as regards the minimum distance from coast and the minimum sea depth for the volantina trawlers fishing in the territorial waters of Slovenia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1967/2006 of 21 December 2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea (1), and in particular Article 13(5) thereof, Whereas: (1) Article 13(1) of Regulation (EC) No 1967/2006 prohibits the use of towed gears within 3 nautical miles of the coast or within the 50 m isobath where that depth is reached at a shorter distance from the coast. (2) At the request of a Member State, the Commission may allow a derogation from Article 13(1) of Regulation (EC) No 1967/2006, provided that a number of conditions set out in Article 13(5) and(9) are fulfilled. (3) On 8 February 2013 the Commission received a request from Slovenia for a derogation from the first subparagraph of Article 13(1) of that Regulation, for the use of volantina trawlers in the territorial waters of Slovenia, at less than 50 meters depth, in the area between 1,5 and 3 nautical miles from the coast. (4) The request covers vessels with a track record in the fishery of more than five years and which operate under a management plan adopted by Slovenia on 13 February 2014 (2) in accordance with Article 19(2) of Regulation (EC) No 1967/2006. Those vessels are included on a list communicated to the Commission in line with the requirements of Article 13(9) of Regulation (EC) No 1967/2006. (5) The management plan guarantees no future increase in the fishing effort, as fishing authorisations will be issued only to specified 12 vessels involving a total effort of 178 gross tonnes that are already authorised to fish by Slovenia. (6) Slovenia provided up-to-date scientific and technical justifications for the derogation. (7) The Scientific, Technical and Economic Committee for Fisheries (STECF) assessed the derogation requested by Slovenia and the related draft management plan at its plenary session held from 8 to 12 April 2013. (8) The derogation requested by Slovenia complies with the conditions laid down in Article 13(5) and (9) of Regulation (EC) No 1967/2006. (9) In particular, there are specific geographical constraints, as the territorial waters of Slovenia do not at any point reach a depth of 50 meters. Bottom trawlers, including the volantina trawlers, therefore currently operate exclusively beyond 3 nautical miles, where fishing grounds are significantly limited by an area devoted to commercial shipping routes. (10) The volantina trawl fishery cannot be undertaken with other gears, has no significant impact on marine environment, including protected habitats, and does not interfere with gears other than trawls, seines or similar towed nets. (11) The derogation requested by Slovenia affects a limited number of only 12 vessels. The registration numbers of these vessels are specified in the management plan. (12) The fishing activities concerned fulfil the requirements of Article 4, Article 8(1)(h) and Article 9(3) of Regulation (EC) No 1967/2006. The activity of volantina trawlers is regulated in the Slovenian management plan to ensure that catches of species mentioned in Annex III to Regulation (EC) No 1967/2006 are minimal. (13) Volantina trawlers do not target cephalopods. (14) The Slovenian management plan includes measures for the monitoring of fishing activities, as provided for in the third subparagraph of Article 13(9) of Regulation (EC) No 1967/2006 and in Article 14 and 15 of Council Regulation (EC) No 1224/2009 (3). (15) The requested derogation should therefore be granted. (16) Slovenia should report to the Commission in due time and in accordance with the monitoring plan provided for in the Slovenian management plan. (17) A limitation in duration of the derogation should be established in order to allow prompt corrective management measures in case the report to the Commission shows a poor conservation status of the exploited stock while providing scope to improve the scientific basis for an improved management plan. (18) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Derogation Article 13(1) of Regulation (EC) No 1967/2006 shall not apply in territorial waters of Slovenia, irrespective of the depth, between 1,5 and 3 nautical miles from the coast, to volantina trawlers which are used by vessels: (a) bearing the registration number mentioned in the Slovenian management plan; (b) having a track record in the fishery of more than five years and not involving any future increase in the fishing effort deployed; and (c) holding a fishing authorization and operating under the management plan adopted by Slovenia in accordance with Article 19(2) of Regulation (EC) No 1967/2006. Article 2 Monitoring plan and reporting Slovenia shall communicate to the Commission, within three years following the entry into force of this Regulation a report drawn up in accordance with the monitoring plan established in the management plan referred to in Article 1(c). Article 3 Entry into force and period of application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply until 23 March 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 36, 8.2.2007, p. 6. (2) Decision No 34200-2/2014/4 of 13.2.2014. (3) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1).